Citation Nr: 1443585	
Decision Date: 09/30/14    Archive Date: 10/06/14

DOCKET NO.  12-07 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for low HDL levels.  

2.  Entitlement to service connection for a chronic disorder of the gums.  

3.  Entitlement to service connection for a bilateral eye disorder, to include glaucoma.  

4.  Entitlement to service connection for a pinched nerve/nerve damage of the left leg, to include as secondary to service-connected disability.  

5.  Entitlement to service connection for a right kidney tumor.  

6.  Entitlement to an initial rating higher than 0 percent for hypertension, prior to October 27, 2010.

7.  Entitlement to an initial rating higher than 10 percent for hypertension, since October 27, 2010.

REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


REMAND

The Veteran served on active duty from December 1967 to December 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of a VA Regional Office (RO) of the Department of Veterans Affairs (VA).

The issues certified to the Board in the July 2014 VA Form 8 are service connection for a pinched nerve/nerve damage of the left leg, and for a right kidney tumor.  The record further reflects that in March 2012, the Veteran perfected an appeal of the October 2010 rating decision denying service connection for an eye disability, to include glaucoma; low HDL levels; and a gum disorder, along with the initial rating assigned for hypertension.  

A February 2012 Decision Review Officer decision reflects the evaluation for hypertension was increased to 10 percent, since October 27, 2010.  Because the increase does not represent a full grant of the benefit sought, the issue of a higher rating remains on appeal.  The issue has been recharacterized to comport with the evidence of record.

Although in a March 2012 VA Form 9, the Veteran indicated that he did not desire a hearing, in his February 2014 and June 2014 substantive appeals, the Veteran requested a videoconference hearing at the RO before a member of the Board.  He reiterated his desire for a videoconference hearing in his June 2014 correspondence.  The record does not indicate that he has withdrawn his request for a videoconference hearing to this date.  Therefore, to provide the Veteran with due process, he must be afforded an opportunity to present testimony during a videoconference hearing.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. §§ 20.700(a), (e) (2013).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing from the RO with a Veterans Law Judge.  Appropriate notification should be issued to the Veteran and his representative, and such notification should be documented and associated with the claims folder.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

